Case 4:13-cv-14137-LVP-MJH ECF No. 213, PageID.2176 Filed 10/12/19 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 GERALD ACKERMAN and
 MARK SHAYKIN,
                                       NO. 4:13-cv-14137
      Plaintiffs,
                                       HON. LINDA V. PARKER
 v

 HEIDI WASHINGTON,

      Defendant.


 Daniel E. Manville (P39731)           Scott A. Mertens (P60069)
 Attorney for Plaintiffs               Assistant Attorney General
 Michigan State University             Attorney for Defendant
   College of Law                      Complex Litigation Division
 P. O. Box 1570                        P.O. Box 30736
 East Lansing MI 48826                 Lansing, MI 48909
 (517) 432-6866                        (517) 335-3055
 daniel.manville@law.msu.edu           mertenss@michigan.gov

 Daniel S. Korobkin (P72842)
 Attorney for Plaintiffs
 American Civil Liberties Union
   Fund of Michigan
 2966 Woodward Ave.
 Detroit, MI 48201
 (313) 578-6824
 dkorobkin@aclumich.org
                                                                       /


                      SETTLEMENT AGREEMENT
Case 4:13-cv-14137-LVP-MJH ECF No. 213, PageID.2177 Filed 10/12/19 Page 2 of 7




      The parties, through counsel, have agreed to the following to

resolve the Kosher meal claim presented in Gerald Ackerman and Mark

Shaykin v. Heidi Washington, E.D. Mich. No. 4:13-cv-14137.

      1.    The class covered by this Agreement is defined as all current
            and future prisoners in Defendant’s custody who:

                  a.    request, in writing, a religious diet (Kosher
                        meals); and

                  b.    either

                           i. were, as of September 1, 2019, designated
                              or identified in Defendant’s records as being
                              Jewish, or

                           ii. enter Defendant’s custody for the first time
                               after September 1, 2019 and designate or
                               identify themselves as being Jewish upon
                               admission to Defendant’s custody.1

      2.    The class covered by this Agreement does not include
            prisoners who were in Defendant’s custody prior to or on
            September 1, 2019 but did not or do not designate or identify
            themselves as being Jewish until after September 1, 2019.
            This Agreement does not preclude such prisoners from
            seeking to obtain Kosher meals, including through litigation
            in an independent action, but this Agreement does not
            declare their rights or govern Defendant’s duties to them.

      3.    Defendant shall use the methodology set forth below to
            determine whether a class member’s sincerely held religious
            belief requires the class member to eat Kosher. If a class


1 The parties stipulate to modify the class definition previously certified
in ECF No. 157 (8/21/18).
                                      2
Case 4:13-cv-14137-LVP-MJH ECF No. 213, PageID.2178 Filed 10/12/19 Page 3 of 7




            member’s sincerely held religious belief requires the class
            member to eat Kosher, Defendant shall approve the class
            member for Kosher meals as set forth below.

      4.    If a class member was approved by Defendant for a religious
            (Vegan) diet as of September 1, 2019, it shall be presumed
            that the class member’s sincerely held religious belief
            requires the class member to eat Kosher, and these class
            members shall be immediately approved for Kosher meals.

      5.    For class members other than those who were approved by
            Defendant for a religious diet as of September 1, 2019, class
            members shall be eligible for Kosher meals if they live
            Kosher for at least 60 days prior to requesting the religious
            diet or have done so for 60 days prior to the effective date of
            this Settlement Agreement.

      6.    For class members who become eligible for Kosher meals by
            living Kosher for at least 60 days, Defendant through its
            chaplains may obtain information from or about the class
            member to help confirm that the class member’s sincerely
            held religious belief requires the class member to eat Kosher.

      7.    For class members who become eligible for Kosher meals by
            living Kosher for at least 60 days and whose sincerely held
            religious belief requires the class member to live Kosher,
            Defendant shall approve the class member for Kosher meals
            as set forth below.

      8.    The requirements of paragraphs 5 and 6 do not apply to the
            class members described in paragraph 4.

      9.    Living Kosher for at least 60 days means using only the
            religious diet line for meals and not purchasing, receiving,
            possessing, or consuming non-Kosher items from the main
            diet line, the prisoner commissary, Secure Pak, visiting
            room, or from other prisoners.


                                      3
Case 4:13-cv-14137-LVP-MJH ECF No. 213, PageID.2179 Filed 10/12/19 Page 4 of 7




      10.   A class member who is found, pursuant to the procedure
            outlined in Policy Directive “Religious Beliefs and Practices
            of Prisoners,” 05.03.150 ¶ SS, to have purchased, possessed,
            received, or consumed (including in the visiting room) non-
            Kosher food items may be disqualified from receiving Kosher
            meals in accordance with the steps defined in the above-
            referenced policy directive.

      11.   If a class member, for whatever reason, becomes disqualified
            from receiving Kosher meals because they do not live Kosher
            as defined above, the prisoner may be reinstated to the
            religious diet and resume receiving Kosher meals only
            through the procedure described in PD 05.03.150 ¶ SS.

      12.   No later than 30 days after the final approval of this
            Agreement by the Court, Defendant shall provide class
            members approved for Kosher meals (if they attend the
            appropriate mealtime) three Certified Kosher meals per day
            (one breakfast, one lunch, and one dinner).

      13.   Defendant shall provide class members approved for Kosher
            meals either:

               a. Kosher meals produced inside Defendant’s facilities;

                  OR

               b. Prepackaged Certified Kosher meals prepared by a
                  vendor outside Defendant’s facilities. Such meals shall
                  be sealed and with reliable markings indicating that
                  the meal is Certified Kosher.

      14.   If Defendant provides Kosher meals produced inside
            Defendant’s facilities, such meals shall be produced inside a
            Certified Kosher kitchen. Once a facility kitchen is Certified
            Kosher, Defendant will provide written notice to Plaintiffs’
            counsel. Plaintiffs’ counsel and their expert(s) will have 21
            days from the date of receiving the written notice to inspect

                                      4
Case 4:13-cv-14137-LVP-MJH ECF No. 213, PageID.2180 Filed 10/12/19 Page 5 of 7




            the Certified Kosher kitchen. If, after inspection, Plaintiffs’
            counsel does not agree that a kitchen is operating in a
            Certified Kosher manner, Plaintiffs may move this Court to
            enforce this Agreement.

      15.   If a class member approved for Kosher meals as set forth
            above does not attend the appropriate mealtime, their
            approved meal will be forfeited for that mealtime only.

      16.   Upon receiving preliminary approval of this Settlement
            Agreement, Proposed Notice, and Proposed Notice Plan from
            the Court, Defendant shall provide notice of this Agreement
            to class members by posting the approved Notice in the
            housing units and law libraries of the 16 facilities that
            provide a religious diet.

      17.   Any prisoner who believes that they are a member of the
            class and wishes to receive Kosher meals after this
            Agreement is implemented should submit their request in
            writing to the chaplain of their facility within 14 days of the
            Notice referenced in paragraph 16 being posted.

      18.   Within 28 days of the posting of the approved Notice to class
            members, the chaplain at each facility offering a religious
            diet shall forward to the Special Activities Coordinator
            (SAC) a list of class members who meet the requirements for
            Kosher meals pursuant to the terms of this Agreement.

      19.   Within three (3) days of receiving the class member list
            referenced in paragraph 18, the SAC shall forward the list to
            Defendant’s counsel for prompt delivery to Plaintiffs’
            counsel.

      20.   The parties understand that the Court will schedule a
            fairness hearing to consider final approval of this Agreement
            and consider any objections or comments thereto filed by
            class members.


                                      5
Case 4:13-cv-14137-LVP-MJH ECF No. 213, PageID.2181 Filed 10/12/19 Page 6 of 7




      21.   Defendant shall implement the terms of this Agreement,
            including providing Kosher meals to approved class
            members, within 30 days of the final approval of this
            Agreement by the Court.

      22.   Within seven (7) days of implementing the terms of this
            Agreement, Defendant shall provide notice to Plaintiffs’
            counsel of said compliance.

      23.   Upon receiving Defendant’s notice of compliance as required
            by paragraph 22, Plaintiffs’ counsel shall be permitted to
            visit two (2) of Defendant’s religious diet facilities (one of
            which will be MRF) in order to observe the newly
            implemented meal plan described in this Agreement. Said
            visits shall take place within 30 days after Plaintiffs’
            counsel’s receipt of the notice of compliance.

      24.   Upon implementing the terms of this Agreement, Defendant
            shall continue to comply with this Agreement, including by
            promptly considering any class member’s request for Kosher
            meals according to the terms of this Agreement.

      25.   The effectiveness of this Agreement is contingent upon the
            Court entering an order that approves the Agreement,
            incorporates the Agreement by reference, and expressly
            retains jurisdiction to enforce the Agreement.

      26.   The parties dispute the amount of costs and attorney fees
            that are due to Plaintiffs’ counsel as a result of this litigation
            and Agreement. The parties agree to use the Court’s
            Magistrate Judge to mediate a mutual agreement as to those
            fees and costs. If mediation is unsuccessful, Plaintiffs shall
            have 30 days from a date identified by the Magistrate Judge
            to file a motion for attorneys’ fees and costs.

      27.   The parties acknowledge that this Agreement does not
            resolve Plaintiffs’ meat and dairy consumption claims under


                                      6
Case 4:13-cv-14137-LVP-MJH ECF No. 213, PageID.2182 Filed 10/12/19 Page 7 of 7




            the Religious Land Use and Institutionalized Persons Act
            and the First Amendment.

      Dated: ___10/11/19__                s/ Daniel E. Manville
                                          Daniel E. Manville (P39731)
                                          Counsel for Plaintiffs


      Dated:10/11/19                       s/ Scott A. Mertens
                                          Scott A. Mertens (P60069)
                                          Counsel for Defendant




                                      7
